[DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 09-12426
                                                            JUNE 11, 2010
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________                CLERK

                 D. C. Docket No. 08-00033-CV-OC-GRJ


BRUCE E. HEATLY,

                                                          Plaintiff-Appellant,

                                 versus


COMMISSIONER OF SOCIAL SECURITY,

                                                         Defendant-Appellee.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                             (June 11, 2010)

Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.
PER CURIAM:



       Bruce E. Heatly appeals the district court’s order affirming the Social

Security Commissioner’s denial of his application for disability insurance benefits.

No reversible error has been shown; we affirm.

       Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether the correct legal standards were

applied. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). Under this limited standard of

review, we may not make fact-findings, re-weigh the evidence, or substitute our

judgment for that of the Administrative Law Judge (“ALJ”). Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005).

       A person who applies for Social Security disability benefits must prove his

disability.1 See 20 C.F.R. § 404.1512. The Social Security Regulations outline a

five-step sequential evaluation process for determining whether a claimant is


       1
        Disability is the “inability to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to result in death
or which has lasted or can be expected to last for a continuous period of not less than 12
months.” 42 U.S.C. § 423(d)(1)(A).

                                                  2
disabled. 20 C.F.R. § 404.1520; Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir.

1999). In step one, the claimant must show that he has not engaged in substantial

gainful activity; and in step two, he must prove a severe impairment or

combination of impairments. Id. In step three, the impairment is compared to

listed impairments; if the impairment meets or equals a listed impairment,

disability is automatically established. Id. If step three’s impairment listing does

not establish disability, in step four the claimant must show an inability to perform

past relevant work. Id. If the claimant makes a sufficient showing of inability to

perform past relevant work, in step five the Commissioner bears the burden of

showing other available work that claimant is able to perform. Id.

       We first address Heatly’s contention that the ALJ erred at step two of the

sequential evaluation by not finding that his chronic pain syndrome was a severe

impairment. A severe impairment is one that significantly limits the claimant’s

ability to do basic work activities. Crayton v. Callahan, 120 F.3d 1217, 1219 (11th

Cir. 1997).

       Here, the ALJ determined that the only severe impairment Heatly suffered

from was status-post cervical fusion, despite that Heatly separately had been

diagnosed with chronic back pain.2 Even if the ALJ erred in not indicating whether


       2
        Heatly’s neck and back pain were caused by the same traumatic event: falling from a
stoop onto a car and lawn. The resulting injuries he suffered required him to undergo surgery to

                                               3
chronic pain syndrome was a severe impairment, the error was harmless because

the ALJ concluded that Heatly had a severe impairment: and that finding is all that

step two requires. See Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir. 1991)

(applying the harmless error doctrine to social security cases); Jamison v. Bowen,

814 F.2d 585, 588 (11th Cir. 1987) (“the finding of any severe impairment . . .

whether or not it results from a single severe impairment or a combination of

impairments that together qualify as severe” is enough to satisfy step two)

(emphasis added).

       Nothing requires that the ALJ must identify, at step two, all of the

impairments that should be considered severe. Instead, at step three, the ALJ is

required to demonstrate that it has considered all of the claimant’s impairments,

whether severe or not, in combination. See id.; Bowen v. Heckler, 748 F.2d 629,

635 (11th Cir. 1984) (explaining that the ALJ must make “specific and well-

articulated findings as to the effect of the combination of impairments”). Here,

that the ALJ did consider all of Heatly’s impairments (whether severe or not) in

combination is clear. The ALJ discussed in detail Heatly’s testimony and medical

history, which included Heatly’s pain complaints, his limitations due to pain, and

the diagnoses he received related to his pain. See Jones v. HHS, 941 F.2d 1529,



decompress his spinal cord.

                                           4
1533 (11th Cir. 1991) (a simple expression of the ALJ’s consideration of the

combination of impairments constitutes a sufficient statement of such findings).3

       We now address Heatly’s argument that the ALJ erred at step five of the

evaluation. Heatly contends that, because he had a non-exertional impairment of

chronic pain syndrome, the ALJ should not have relied on the vocational Grids4 to

make a determination that he was not disabled and, instead, should have used the

testimony of a vocational expert.

       At step five, in appropriate circumstances, the ALJ may use the Grids

(instead of vocational testimony) to establish whether alternative gainful work

exists that a claimant can perform and, in turn, to determine whether the claimant is

disabled. Allen v. Sullivan, 880 F.2d 1200, 1201-02 (11th Cir. 1989). Exclusive

reliance on the grids is inappropriate when a claimant “cannot perform a full range

of work at a given level of exertion or the claimant has non-exertional impairments

that significantly limit basic work skills.” Jones, 190 F.3d at 1229. A claimant’s


       3
        The record also does not support Heatly’s argument that the ALJ’s alleged error at step
two prevented the ALJ from considering all of his impairments in combination in the rest of the
sequential evaluation. At step four, the ALJ explicitly stated that it considered “the entire
record” and “all symptoms.” And at step five, the ALJ specifically acknowledged Heatly’s
additional limitations in determining that he was not disabled.
       4
         The Grids are a series of matrices which correlate to a set of variables -- the claimant’s
residual functional capacity, age, education, background, and previous work experience -- and
can be used, at step five, to determine whether claimant has the ability to adjust to other work in
the national economy. On entry of these variables into their appropriate matrix, a determination
of disabled or not disabled is rendered.

                                                 5
basic work skills are significantly limited by non-exertional impairments if the

claimant cannot perform a full range of work at a given work level. Phillips v.

Barnhart, 357 F.3d 1232, 1243 (11th Cir. 2004).

           Here, we conclude that substantial evidence supports the ALJ’s conclusion

that Heatly’s chronic pain did not limit significantly his ability to perform

adequately a full range of light work.5 Both Heatly’s own testimony about his daily

activities and medical evidence belied his contention that his chronic back pain

limited his ability to perform a full range of light work. About his daily activities,

Heatly testified that (1) he took care of two horses; (2) he baby-sat a three-year-old

twice a week for eight hours; (3) he could lift 25 to 30 pounds; and (4) his

prescription medication helped with his pain symptoms. And medical evidence

showed that (1) Heatly’s grip strength was only slightly diminished; (2) he could

walk without a cane and any difficulties he had walking corrected after walking 10

to 15 minutes; and (3) he had no other functional limitations associated with pain.

       Because Heatly’s testimony and the clinical evidence in the record provided

substantial evidence that his non-exertional impairments would not significantly



       5
        Light work requires lifting no more than 20 pounds at a time with frequent lifting or
carrying of objects weighing up to 10 pounds. To be considered capable of performing a full
range of light work, a claimant must also be able to walk or stand a good deal, occasionally
stoop, and sit most of the time with some pushing or pulling of arm or leg controls. 20 C.F.R. §
404.1567(b).

                                                6
limit his ability to perform a full range of light work, the ALJ made no error in

relying on the Grids to conclude that Heatly was not disabled. See Sryock v.

Heckler, 764 F.2d 834, 836 (11th Cir. 1985) (reliance on the Grids is proper where

the ALJ’s determination about the effect of non-exertional impairments is

supported by substantial evidence).

      AFFIRMED.




                                          7